Per Curiam.
Judgment unanimously reversed upon the law, with thirty dollars costs to appellants, and complaint dismissed, with appropriate costs in the court below.
Upon the facts disclosed, there seems to have been no violation of sections 198 to 201 of the Farms and Markets Law (now Agriculture and Markets Law, as changed by Laws of 1927, chap. 207). The “ cream soda ” in question contained a small quantity of saccharin, but these provisions do not prohibit its use, nor require its presence to be stated upon the label “ Cream soda ” is a compound or mixture and may be sold under its own distinctive name according to the provisions of the sections mentioned, There is no prohibition in these sections against the use of saccharin in “ cream soda,” and there is no proof to show that it is either injurious or deleterious.
All concur; present, Cropsey, MacCrate and Lewis, JJ.